31 A.3d 271 (2011)
208 N.J. 385
STATE of New Jersey, Plaintiff-Movant,
v.
Kevin J. HUDSON, Defendant.
M-1092, September Term 2010 066660
Supreme Court of New Jersey.
March 31, 2011.

ORDER
This matter having been brought to the Court on the State's motion for clarification,
it is hereby ORDERED that the motion for clarification
is granted, in part, and the Order granting the petition for certification is modified to limit the appeal to the issue of whether it was an abuse of discretion to sentence defendant to an extended term consecutive to the extended term defendant was then serving.